Citation Nr: 0509826	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  97-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected epilepsy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from June 1984 to March 
1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO, 
which assigned an increased rating of 20 percent for the 
service-connected epilepsy, effective on October 29, 1996, 
the date of claim.  

By August 2004 rating decision, the RO assigned an increased 
rating of 40 percent effective on October 29, 1996, the date 
of claim.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.

The Board remanded this case to the RO in September 1998 for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran failed, without apparent good cause, to 
report for recent VA examinations scheduled in connection 
with his claim for increase.  

2.  The service-connected epilepsy currently is not shown to 
be productive of a disability picture that is manifested by 
him having more than seizure activity with at least one major 
event in the last six months or two in the last year or five 
to eight minor seizures weekly.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected epilepsy are not met.  
38 U.S.C.A §§ 1155, 5107, 7104; 38 C.F.R. §§ 3.655, 4.7. 
4.124a including 8914 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the November 1997 Statement of the Case, June 
2001 and August 2003 letters, and the August 2004 
Supplemental Statement of the Case, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
letters and the supplemental statement of the case regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In October 1996, the veteran filed his claim for increase.  

On April 1997 VA medical examination report, the examiner 
noted a history of seizures since 1974, but had only five 
since 1994.  A seizure in 1997 occurred after a week in which 
the veteran had not taken his medication.  

The examiner diagnosed epilepsy with tonic-clonic and perhaps 
myoclonic seizures.  These, according to the examiner, 
occurred mainly with missed medication and fatigue.  

An April 1997 electroencephalogram scheduled to evaluate the 
veteran revealed abnormal results.  

By June 1997 rating decision, the RO assigned an increased 
rating of 20 percent for the service-connected epilepsy, 
effective on October 29, 1996, the date of claim.

A July 1998 VA progress note reflected that the veteran's 
seizure disorder was stable and that his last seizure was in 
February 1998.  A September 1998 progress note also reflected 
that the last seizure was in February 1998.  

In September 1998, the Board remanded the case, in pertinent 
part, for the purpose of obtaining identified medical records 
and a VA examination that included a review of the claims 
file.  

In February and March 1999, the veteran was hospitalized for 
psychiatric symptomatology fueled by multiple social 
stressors including eviction.  The discharge Axis III 
diagnosis was that of status post overdose, epilepsy and 
hypertension.  The record reflects extensive psychiatric 
treatment and hospitalizations.  

In August and September 1999, the veteran failed to report 
for a VA neurologic examinations scheduled in connection with 
his claim.  

On November 1999 VA neurologic examination, the examiner 
noted that the neurologic portion of the examination yielded 
normal results.  The examiner diagnosed post-traumatic grand 
mal epilepsy and possible simple partial epilepsy 
attributable to fall status post electrical shock in 1984.  
His poor control of seizures appeared secondary to poor 
compliance with medication and to the use of alcohol.  

An April 2000 VA progress note indicated that the veteran had 
a mild seizure in March 2000.  

A January 2001 VA progress note indicated that the veteran's 
last seizure was in January 2000, and his seizure disorder 
was said to be well controlled.  

In February and March 2004, the veteran failed to report for 
VA examinations scheduled in connection with his claim.  

The Board notes that the RO attempted to schedule the 2004 VA 
neurologic examinations because the former November 1999 VA 
neurologic examination was based on an incomplete record.  A 
further neurologic examination had to be scheduled in order 
that the examiner have access to the entire record in 
rendering a medical opinion, as mandated in the September 
1998 Remand.  

By August 2004 decision, the RO increased the rating to 40 
percent, effective on October 29, 1996, the date of claim.  


Discussion

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.  

The veteran did not supply a reason for his failure to report 
for the August 1999, September 1999, February 2004 and March 
2004 VA examinations scheduled in conjunction with his claim 
for an increased rating for the service-connected epilepsy.  
While apparent good cause for his failure to appear has not 
been present in this case, the veteran appears to be having 
other significantly disabling problems.  Thus, the Board will 
review the veteran's claim for an evaluation in excess of 40 
percent on the basis of the evidence that is of record.  
38 C.F.R. § 3.655.  

On review of the evidence of record, the veteran is not shown 
to be entitled to an evaluation in excess of 40 percent for 
the service-connected epilepsy.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected epilepsy is currently 
evaluated as 40 percent disabling under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8999-8914 (2004) [epilepsy, 
psychomotor].  38 C.F.R. § 4.124a; see also 38 C.F.R. 
§§ 4.20, 4.27 (2004).  

Seizures are rated in accordance with a general rating 
formula applicable to the various types of seizures in 
Diagnostic Codes 8910-8914.  38 C.F.R. § 4.124a.  

A 40 percent disability evaluation is warranted when there 
has been at least 1 major seizure in the last 6 months or 2 
in the last year.  A 40 percent rating is also warranted for 
5 to 8 minor seizures weekly.  

A 60 percent rating is warranted when there has been at least 
1 major seizure in 4 months over the last year or 9-10 minor 
seizures weekly.  

An 80 percent rating is warranted when there has been at 
least 1 major seizure in 3 months over the last year; or more 
than 10 minor seizures weekly.  

Finally, a 100 percent rating is warranted when there has 
been at least 1 major seizure per month over the last year.  
Id.  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2004).  

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  In the presence of major and minor 
seizures, the rating will be based on the predominant type of 
seizure.  Id.  

The criteria for the assignment of a 60 percent evaluation 
are not met in this case.  The epilepsy is shown to be well 
controlled with medication, and the veteran's seizure 
activity is shown to only occur upon noncompliance with 
medication or with alcohol abuse.  

The evidence, moreover, does not reflect nine to ten minor 
seizures or more a week or a major seizure or more every four 
months.  Indeed, the evidence reflects that a year or more 
can elapse between seizures.  

Absent evidence showing greater episodes or symptomatology, a 
60 percent evaluation cannot be assigned.  Id.; 38 C.F.R. 
§ 124a, Diagnostic Code 8999-8914.  

Consideration has also given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2004) whether 
or not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of epilepsy disability not contemplated in the currently 
assigned 40 percent rating.  



ORDER

An increased rating in excess of 40 percent for the service-
connected epilepsy is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


